Filed 7/15/13 P. v. Smith CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B242247

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA382776)
         v.

KEVIN BERNARD SMITH,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Joseph A. Brandolino, Judge. Affirmed.


                   Matthew Alger, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson and Mark E. Weber, Deputy Attorneys General, for Plaintiff and Respondent.


                                                  ______________
       On the night of January 26, 1994, Kevin Bernard Smith entered a home in Studio
City, where he shot and killed Rupert Thompson and seriously wounded Dorothy
Thompson in their bedroom. Smith then ransacked the house and fled with some jewelry.
Smith appeals from a judgment entered following his conviction by a jury on one count
of first degree murder and one count of attempted willful, deliberate and premeditated
murder. The jury also found true two special circumstances allegations related to the
murder count—that Smith had committed the murder while engaged in the commission
of a robbery and engaged in the commission of a burglary (former Pen. Code, § 190.2,
subds. (a)(17)(i) & (vii)).1 In addition the jury found true firearm-use enhancement
allegations (§ 12022, subd. (a)(1)) as to both counts and a great-bodily-injury
enhancement allegation (§ 12022.7, subd. (a)) as to the attempted murder count. Smith
contends the imposition of the two enhancements on the attempted murder count was
improper. We affirm.
                           PROCEDURAL BACKGROUND
       The trial court imposed consecutive sentences of life without the possibility of
parole on count on count 1, plus five years for the firearm-use enhancement; plus seven
years to life on count 2, plus five years for the firearm-use enhancement, plus three years
for the great bodily injury enhancement.2
                                      DISCUSSION
       When Smith committed the attempted murder of Dorothy Thompson in 1994,
former subdivision (e) of section 1170 provided, ―When two or more enhancements
under Sections . . . 12022.5 . . . 12022.7 . . . may be imposed for any single offense, only
the greatest enhancement shall apply. However, in cases of lewd or lascivious acts upon
or with a child under the age of 14 years accomplished by means of force or fear, as


1
      Statutory references are to the Penal Code, unless otherwise indicated. Since 1994,
subdivisions (a)(17)(A)(i) and (vii) of section 190.2 have been re-designated as
subdivisions (a)(17)(A) and (G), without any substantive change.
2
       The People did not seek the death penalty.

                                              2
described in Section 288, kidnapping, as defined in Section 207, sexual battery as defined
in Section 243.4, penetration or genital or anal opening by a foreign object, as defined in
Section 289, oral copulation, sodomy, robbery, carjacking, rape or burglary, or attempted
lewd or lascivious acts upon or with a child under the age of 14 years accomplished by
means of force or fear, kidnapping sexual battery, penetration or genital or anal opening
by a foreign object, oral copulation, sodomy, robbery, carjacking, rape, murder or
burglary the court may impose both (1) one enhancement for weapons as provided in . . .
Section 12022.5 and (2) one enhancement for great bodily injury as provided in . . .
Section 12022.7 . . . .‖ (Stats. 1993 ch. 611, § 17, pp. 3523, 3525, eff. Oct. 1, 1993,
operative Jan. 1, 1994, italics added.)
       Smith contends in sentencing him for the attempted murder, the trial court
improperly imposed both the section 12022.5, subdivision (a)(1) firearm-use
enhancement and the section 12022.7, subdivision (a) great-bodily- injury enhancement,
when only the greater (firearm-use) enhancement applied pursuant to the 1994 version of
section 1170.1. Smith maintains while murder was one of the enumerated offenses for
which both enhancements could be imposed, attempted murder was not among them.
Smith is simply wrong.
       As acknowledged by the court in People v. Calderon (1991) 232 Cal.App.3d 930,
938, 939, the issue turns on ―whether the words ‗or attempted‘ conjoin only the phrase
immediately following, i.e., ‗lewd or lascivious acts upon or with a child under the age of
14 years, accomplished by force or fear‘ or applies to the list of offenses which follow.‖
The Calderon court concluded the only reasonable interpretation of the statute was to
read ―attempted‖ as applying to all of the offenses which follow, including ―murder.‖
(Calderon at p. 939) ―[T]he addition of murder as one of the permissible attempt crimes
is quite reasonable in light of the allowance for a second enhancement for great bodily
injury. While such an enhancement rarely has a place in a murder prosecution, it quite
often will in an attempted murder prosecution. [Citation].‖ (Ibid; accord, People v.
Gutierrez (1992) 10 Cal.App.4th 1729, 1737.) Thus, the trial court properly imposed
both enhancements in sentencing Smith for attempted murder.

                                              3
       Although Smith relies, in part, on People v. Ahmed (2011) 53 Cal.4th 156, in
which the California Supreme Court concluded the current version of section 1170.1
permits the sentencing court to impose both one weapon-use enhancement and one great-
bodily-injury enhancement for all offenses, the case is of no assistance to him. (Id. at p.
168, interpreting sections (f) and (g) of section 1170.1.) In tracing the legislative history
of the statute, the Court noted, ―A few years after its original enactment, former
subdivision (d) of section 1170.1 became former subdivision (e) of that section. (Stats.
1982, ch. 1551, § 1.5, pp. 6048, 6049.) Over the years, this former subdivision (e) was
amended several more times, sometimes in ways irrelevant here, but sometimes to add
more crimes for which the trial court could impose both a weapon enhancement and a
great-bodily-injury enhancement. (Stats. 1986, ch. 1429, § 1, pp. 5124, 5125–5126
[adding penetration of a genital or anal opening by a foreign object, oral copulation, and
sodomy, as well as an attempt to commit those crimes, and attempted murder]; Stats.
1988, ch. 1487, § 2, pp. 5272, 5273–5274 [adding lewd or lascivious acts upon or with a
child under the age of 14 years accomplished by means of force or fear and kidnapping,
as well as an attempt to commit those crimes]; Stats. 1992, ch. 235, § 1, pp. 1029, 1031
[adding sexual battery and attempted sexual battery]; Stats. 1993, ch. 611, § 17, pp. 3523,
3525 [adding carjacking and attempted carjacking] . . . .‖ (People v. Ahmed, supra, 53
Cal.4th at p.166, italics added.)


                                      DISPOSITION
       The judgment is affirmed. The superior court is directed to prepare and forward to
the Department of Corrections and Rehabilitation an amended abstract of judgment
changing Smith‘s sentence for attempted willful, deliberate and premeditated murder
(count 2) to a life term plus five years for the firearm-use enhancement, plus three years




                                              4
for the great bodily injury enhancement to conform to the trial court‘s oral
pronouncement of judgment.




                                                                      WOODS, J.
We concur:




              PERLUSS, P. J.




              ZELON, J.




                                             5